This cause came on for further consideration upon the filing by respondent of a motion to restrict from public access respondent’s forthcoming motion for modifications and all exhibits and a motion for dissolution or modification of order of suspension under Gov.Bar R. V(5a)(C)(l). On January 30, 2015, *1466relator filed responses to respondent’s motions.
Upon consideration thereof, it is ordered by the court that respondent’s motion to restrict from public access and motion for dissolution or modification are hereby denied.